Title: From Benjamin Franklin to Smith, Wright and Gray, 13 July 1765
From: Franklin, Benjamin
To: Smith, Wright & Gray


Gentlemen,
Cravenstreet July 13. 1765
Inclos’d I send you three Bills of Exchange, White on Bacon, for Five Hundred Pounds Sterling. They are different Bills, tho’ on the same Paper. Please to present them for Acceptance—and enter them in my Book.
Send me per Mrs. Stevenson the Bearer Thirty Guineas, of which two in Silver. I am, Your most obedient humble Servant
B. Franklin
 
Addressed: To / Messrs Wright Smith & Grey / Bankers / Lombard street
